Title: General Orders, 12 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Wednesday July 12. 1780
						
							Parole Salem 
							 Countersigns O: E.Watchword Prepare.
						
					
					[Officers] Of the Day Tomorrow[:] Brigadier General Hand. Major T. L. Moore[,] Brigade Major from Maxwell’s brigade
					A Collier from each Brigade except the 1st Pennsylvania to be sent to Major Bruen this Afternoon.
					The Post office is kept near the two Bridges.
					A Noncommissioned officer or Trusty soldier to be sent from each Guard that is included in the general Details to the Grand Parade at

Guard mounting every morning with a Report of the same and to serve as Guides to the New Guards.
					
						After Orders
						Captain McGowan is to do the Duty of brigade Major in General Hand’s Brigade ’till Lieutenant Colonel Commandt Butler’s health permits him to join his Regiment.
					
				